DETAILED ACTION
Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0135971 A1 to Martin et al. in view of U.S. Pub. No. 2021/0176326 A1 to Carley.
.

figure 1); comprising: 
a computer including one or more processors (Computing Devices 110), that provides access to a microservices environment for use with software applications (“...The computing devices 110 include various types of computing systems or devices such as a desktop computer, a laptop computer, a workstation, a computer server, a smart phone, an electronic tablet, etc. In some embodiments, the computing devices 110 are utilized as dedicated test devices which are globally dispersed at different geolocations around the world to verify the functionality of the push notification services of the cloud computing system 140 with regard to the different geolocations. For example, the computing devices 110 are located in different geographic locations such as different continents of the world, different countries, different regions within a given continent, different regions within a given country, etc., or any combination thereof. In some embodiments, each computing device 110 is configured to execute a test application that is configured to communicate with the cloud computing system 140 over the communication network 130. The test application is configured to receive push messages from the cloud computing system 140, and to automatically generate and transmit response messages to the cloud computing system 140 for analysis and verification by the automated push notification verification system 185...” paragraph 0014); and
API gateway 150) and operators that can be used with reactive streams, to enable client and server applications to communicate within the microservices environment, for use with long-running activities or other types of transactions associated with microservices (“...The login portal 142 and the API gateway 150 allow customers to access the individual microservices 162 of the application platform 160. More specifically, the login portal 142 comprises a user interface which implements methods that allow a user to connect to the cloud computing system 140 and login to the cloud computing system 140 and provide credentials for a user authentication/verification process. In some embodiments, the login portal comprises different user interfaces to support connectivity with different type of devices, e.g. mobile devices, desktop computers, servers, etc., and different types of HTML-based browsers...The API gateway 150 implements methods that are configured to enable client applications to access the services of the microservices-based application platform 160. In particular, the API gateway 150 provides a single entry point for client applications to issue API requests for services that that are provided by the application platform 160. The API gateway 150 abstracts the client applications from knowing how the application platform 160 is partitioned into microservices, and from having to determine the locations of service instances. The API gateway 150 comprises logic for calling one or more of the microservices 162 in response to a client request. The API gateway 150 communicates with client applications and the microservices 162 using any suitable API framework. For example, in some embodiments, the API gateway 150 and the microservices 162 implement a REST API. In other embodiments, the API gateway 150 and the microservices 162 implement a SOAP API...In some embodiments, the API gateway 150 is implemented using a single gateway service that is configured to interface with many different types of client applications (e.g., web-based applications, mobile applications, etc.). In other embodiments, the API gateway 150 comprises a plurality of gateway services, each configured to interface with a different type of client application. In all instances, the API gateway 150 performs various functions. For example, the API gateway 150 functions as a reverse proxy to redirect or route requests from client applications to target endpoints of the microservices 162. In this instance, the API gateway 150 provides a single endpoint or Uniform Resource Locator (URL) to receive requests from client applications for access to services of the application platform 160, and internally maps client requests to one or more of the microservices 162...” paragraphs 0022-0024). 
Martin is silent with one or more messaging connectors adapted to provide publishers and subscribers for channels used in reactive messaging with services and/or server applications.  
Carley teaches one or more messaging connectors (message broker comprising: one or more channels, one or more connectors) adapted to provide publishers and subscribers for channels used in reactive messaging with services and/or server applications (“...Disclosed as yet another example is a data messaging system comprising: one or more message producers configured to communicate messages associated with one or more channels to a message broker, wherein each message comprises one or more message headers, wherein one or more message headers identifies a channel associated with the message, a message broker comprising: one or more channels, one or more connectors to message producers and message consumers, and one or more interfaces to user configurable functions, wherein the message broker is configured to receive a message from a message producer, wherein one or more message headers includes a channel identifier identifying a channel, associate the message with a channel based on the channel identifier, invoke one or more of the user configurable functions, wherein the functions performs one or more of the following actions: pass the message unchanged, drop the message, add, alter, or delete the message body, add, alter, or delete one or more of the message attributes, alter the channel display name, and add, alter, or delete one or more of the consumer attributes...” paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Martin with the teaching of Carley because the teaching of Carley would improve the system of Martin by providing an intermediary computer program module that translates a message from formal messaging protocol of a sender to a formal messaging protocol of the receiver.

Data consistency between the distributed microservices 162 is implemented using known techniques such as the Saga pattern. The microservice-based framework enables the individual microservices 162 to be deployed and scaled independently, to be developed and updated in parallel by different teams and in different programming languages, and have their own continuous delivery and deployment stream...” paragraph 0020).  

As to claims 6 and 11, see the rejection of claim 1 above, expect for a non-transitory computer readable storage medium.
Martin teaches a non-transitory computer readable storage medium (“...The various software modules of the automated push notification verification system 185 comprise program code that is loaded into the system memory 410 (e.g., volatile memory 412), and executed by the processors 402 to perform respective functions as described herein. In this regard, the system memory 410, the storage resources 416, and other memory or storage resources as described herein, which have program code and data tangibly embodied thereon, are examples of what is more generally referred to herein as "processor-readable storage media" that store executable program code of one or more software programs. Articles of manufacture comprising such processor-readable storage media are considered embodiments of the disclosure. An article of manufacture may comprise, for example, a storage device such as a storage disk, a storage array or an integrated circuit containing memory. The term "article of manufacture" as used herein should be understood to exclude transitory, propagating signals...” paragraph 0060).

As to claims 8 and 13, see the rejection of claim 3 above.
 

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0135971 A1 to Martin et al. in view of U.S. Pub. No. 2021/0176326 A1 to Carley as applied to claims 1, 6 and 11 above, and further in view of  “Oracle Introduces Helidon - A Lightweight Java Microservices Framework” to Redlich (pages 1-10).


Redlich teaches wherein the microservices environment is a Helidon environment, for use with one or more cloud computing or other environments (“...Originally named J4C (Java for Cloud), Helidon was designed to be simple and fast, and is comprised of two versions: Helidon SE and Helidon MP. Helidon SE features three core APIs to create a microservice -- a web server, configuration, and security -- for building microservices-based applications. An application server is not required. Helidon MP supports the MicroProfile 1.1 specification for building microservices-based applications...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Martin and Carley with the teaching of Redlich because the teaching of Redlich would improve the system of Martin and Carley by providing a technique for creating and using microservices.

As to claims 7 and 12, see the rejection of claim 2 above.

Claims 4, 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0135971 A1 to Martin et al. in view of U.S. Pub. No. 2021/0176326 A1 to Carley as applied to claims 1, 6 and 11 above, and further in view of U.S. Pub. No. 2020/0228418 A1 to Chaloupka et al.

As to claim 4, Martin as modified by Carley teaches the system of claim 3, however it is silent with reference to wherein the saga pattern operates so that persisted states/events associated with transactions and services can be persisted or stored locally at a database that supports the use of saga identifiers.  
Chaloupka teaches wherein the saga pattern operates so that persisted states/events associated with transactions and services can be persisted or stored locally at a database (Distributed Saga Log 160/Database 180/ event store) that supports the use of saga identifiers (“...Each service or micro service, hereinafter referred to generally as service 194 may be associated with a SEC (see FIGS. 2A, 2B and 3). The SEC may be collocated with the service 194. For example, the SEC may be a transaction library that manages transactions for the service 194. The services 194 and/or associated SECs may communicate with the distributed saga log 160, which may be stored on a database 180. In an example, the database 180 may be an event store. The Additionally, the distributed saga log 160 may store saga processing information that indicates the status of the saga definitions and/or associated tasks. For example, the saga processing information may include starting saga information (e.g., that a saga definition has been established and the transaction has started), participant invocation information (e.g., that a SEC or service 194 has invoked or taken a task defined by the saga definition), participant invocation completion information (e.g., that a SEC or service 194 has successfully completed a task), participant invocation failure information (e.g., that a task taken by a SEC or service has failed), saga completion information (e.g., that each task in the saga definition has been successfully completed), saga compensation information (e.g., that an "in process" or completed task in a saga definition needs to be canceled or rolled back), and ending saga information (e.g., that the transaction is complete and has ended)...” paragraphs 0024/0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Martin and Carley with the teaching of Chaloupka because the teaching of Chaloupka would improve the system of Martin and Carley by providing an database for tracking/monitoring and storing transaction processing for later use.	


Chaloupka teaches wherein if the system determines that the transaction must be rolled back (cancel(ed)/rolled back) for some reason, by performing a compensation action (compensation instructions/action), then the information, including the saga ids that are associated with the services and stored at the database can be used to perform the appropriate compensation at the database itself (“...Distributed saga log 160 provides information about saga processing to participating services 194. For example, the distributed saga log 160 may store saga definitions that define actions or tasks to be performed by various services 194. Additionally, the distributed saga log 160 may store saga processing information that indicates the status of the saga definitions and/or associated tasks. For example, the saga processing information may include starting saga information (e.g., that a saga definition has been established and the transaction has started), participant invocation information (e.g., that a SEC or service 194 has invoked or taken a task defined by the saga definition), participant invocation completion information (e.g., that a SEC or service 194 has successfully completed a task), participant invocation failure information (e.g., that a task taken by a SEC or service has failed), saga completion information (e.g., that each task in the saga definition has been successfully completed), saga compensation information (e.g., that an "in process" or completed task in a saga definition needs to be canceled or rolled back), and ending saga information (e.g., that the transaction is complete and has ended)... Because one of the actions failed, the distributed saga log 160 provides messages or compensation instructions to the services (e.g., 294A and 294C) that already completed their actions (e.g., actions 312A and 312C). For example, the distributed saga log 160 provides a "booking car compensation" action to the car service 294C (e.g., to cancel the car reservation) (blocks 652 and 654). The car service 294C receives the "cancel car" message from the distributed saga log 160 (block 656). Then, the car service 294C cancels the car action (block 658). After canceling the car action, the distributed saga log 160 indicates that the third action 312C has been compensated by the car service 294C (block 660). For example, after canceling the third action 312C, the SEC 202 collocated with the car service 294C may update the distributed saga log 160 with participant compensation information to indicate that the car service 294C canceled the car reservation...Additionally, continuing on FIG. 6C, the distributed saga log 160 provides a "booking flight compensation" action to the airline service 294A (e.g., to cancel the flight reservation) (blocks 662 and 664). Then, the airline service receives the "cancel flight" message from the distributed saga log 160 (block 666). The airline service 294A cancels the first action 312A (e.g., cancels the flight reservation) (block 668). After canceling the first action 312A (e.g., the flight reservation), the distributed saga log 160 indicates that the first action 312A has been compensated by the airline service 294A (block 670). For example, after canceling the first action 312A, the SEC 202 collocated with the airline service 294A may update the distributed saga log 160 with saga compensation information to indicate that the airline service 294A canceled the flight reservation. Then, the distributed saga log 160 may inform the services 294A-C that the saga outcome was an error and the saga ends (block 672)...” paragraphs 0025/0050/0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Martin and Carley with the teaching of Chaloupka because the teaching of Chaloupka would improve the system of Martin and Carley by providing an operation that returns a database to a previous state which is important for database integrity.	
As to claims 9 and 14, see the rejection of claim 4 above.

As to claims 10 and 15, see the rejection of claim 5 above.
 
Conclusion

U.S. Pub. No. 2019/0377620 A1 to Neijenhuis and directed a client device for accessing a microservices platform over one or more networks using extensible Application Programming Interfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194